 



Exhibit 10.45
AMENDMENT TO THE
LEAR CORPORATION
PENSION EQUALIZATION PROGRAM
THIS AMENDMENT to the Lear Corporation Pension Equalization Program (the “Plan”)
made by the undersigned pursuant to authority delegated by the Compensation
Committee of the Board of Directors of Lear Corporation, effective as of
January 1, 2007 (unless otherwise provided);
WITNESSETH THAT:

1.   Notwithstanding anything in the Plan to the contrary, effective as of
January 1, 2007, all benefits under the Plan are frozen in amount and no future
benefits shall accrue under the Plan.

2.   Vesting under Section 5 shall continue beyond 2006.

3. Except to the extent hereby amended, this Plan shall remain in full force and
effect.
IN WITNESS WHEREOF, this Amendment to the Plan is adopted on the 21st day of
December, 2006.

     
/s/ Roger Jackson
 
Roger Alan Jackson
   
Senior Vice President – Human Resources
   

 